DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to species non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Drawings
The drawings replacing FIG. 1 and FIG. 1A were received on 15 December 2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kyle G. Konz on 10 March 2022.

The application has been amended as follows:
The Claims filed 15 December 2021 have been amended as follows:
In Claim 1, on line 20: “the seat coordinates” has been replaced with --the second coordinates--.
 In Claim 2, on line 3: “that first signal” has been replaced with --the first signals--.
Claim 4 is cancelled.
In Claim 5,
on line 1: “claim 2” has been replaced with --claim 3--; and
on line 6: “the first, third, and fourth signals” has been replaced with --the first signals, the third signals, and the fourth signals--.
In Claim 6, on line 2: “the first seat assembly” has been replaced with --the portion of the first seat assembly--.
In Claim 10, on lines 1-2: “the first sensor” has been replaced with --the sensor--.
Claims 11-20 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669